Citation Nr: 1116225	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  10-15 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left hand disorder.

3.  Entitlement to service connection for a scar on the left hand.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1960 to June 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for bilateral hearing loss, a left hand disorder, and a breathing disorder (claimed as snoring and wheezing due to exposure to asbestos).  The Veteran appealed, and perfected his appeal only with regard to the issues of service connection for bilateral hearing loss and for a left hand disorder.  

In August 2010, the Veteran testified before the undersigned Acting Veterans Law Judge via video-teleconference.  During the testimony, the representative waived RO review of a private treatment report that was submitted by the Veteran following the statement of the case.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise in-service, by serving as a helicopter mechanic both on the flight line and on deck.  

2.  The Veteran experienced chronic symptoms in service of bilateral hearing loss.

3.  The Veteran experienced continuous symptoms of bilateral hearing loss since service.

4.  The Veteran has a current bilateral hearing loss disability for VA compensation purposes that is consistent with his in-service noise exposure.

5.  The Veteran sustained an in-service scar on the left hand.  

6.  The Veteran did not sustain an injury to the left hand, including the left index finger, during service.

7.  The Veteran did not experience chronic symptoms of a left hand disorder, including left index finger, during service.  

8.  The Veteran did not experience continuous symptoms of left hand disorder after service, but a left hand disorder initially was manifested many years after service.

9.  The currently diagnosed left hand disability, arthritis of the left index finger, is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A current left hand disorder was not incurred, and arthritis may not be presumed to have been incurred, during active military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for a scar on the left hand are met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Considering the record in light of the above, and in view of the Board's favorable resolution of the claims for service connection for bilateral hearing loss and for a scar on the left hand, further discussion of any VA notification or development duties owed the Veteran in connection with these appeals is unnecessary.  Regarding the claim seeking entitlement to service connection for a left hand disorder, VA provided pre-adjudication VCAA notice by letter, dated in October 2008.  

As for content of the VCAA notice, the Board finds that the documents substantially complied with the specificity requirements of the VCAA, and that further VCAA notice is not required.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records.  The Veteran did not request that the RO obtain any private treatment records, and instead, the Veteran submitted private treatment reports directly to VA.  In a July 2010 Report of Contact, the Veteran informed VA that, while he was in receipt of Social Security benefits, those benefits were awarded upon his retirement and not for any disabilities.  

The Veteran has not been afforded a VA examination in conjunction with his claim for service connection for the left hand disorder.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the left hand, the Board has already granted service connection for the scar which was found upon separation from service.  While the Board has found that some left hand injury had occurred, based upon the Veteran's varying statements as there was no service treatment record of any such complaint, the Veteran did testify before the undersigned that he did not receive a diagnosis for the injury, he did not seek further treatment for the injury in service, and that he did not experience chronic pain after the injury in service or even after service, until very recently.  Further, a current private treatment report, dated in April 2010, provides only a diagnosis of arthritis in the Veteran's left index finger.  Even if a diagnosis of arthritis in one finger is sufficient to provide a diagnosis for an entire hand, the Board finds below that there is no credible assertion of continuity of symptoms either in service or after service for either the left index finger or the left hand. 

Because the Veteran denied chronic symptoms in service and has not credibly alleged continuity of symptoms post-service, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a left hand disability.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  Remand of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's left hand disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on a varying history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 C.F.R. § 3.159(d).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d). 

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.              38 C.F.R. § 3.385 (2010).

In addition, some chronic diseases, such as arthritis, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a), 3.309(a).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the U.S. Court of Appeals for Veterans Claims (Court) has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection - Hearing Loss

The Veteran contends that his current bilateral hearing loss was incurred in service as a result of his duties as a helicopter mechanic on the flight line of the service base and those duties performed while on his ship's flight deck.  He also asserted that he had no acoustic trauma after leaving service.  Service personnel records in the claims file confirm the Veteran's in-service duties as a helicopter mechanic as well as extensive service onboard his ship on its flight deck.  

The Board notes that a VA audiological examination conducted in April 2009 during the current appeal confirmed the presence of a hearing loss disability for VA compensation purposes.  Specifically, this evaluation demonstrated mild sloping to a severe high frequency sensorineural hearing loss bilaterally, with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
55
60
70
LEFT
10
20
50
65
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.  Such audiological findings clearly support the conclusion that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2010).

Thus, the question to be decided in the present appeal is whether such hearing loss disability is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of a chronic hearing impairment disability.  Only the Veteran's 1960 and 1964 entrance and separation Reports of Physical Examination reference the Veteran's hearing acuity being tested, and only then by means of a whisper test, which he passed, 15/15.

Significantly, the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report the hearing problems that he experiences because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  The Veteran also submitted a February 2010 private treatment record wherein Dr. T appears to opine that the Veteran had no other reason for his hearing loss.

The April 2009 VA examiner also explained that the whisper test administered upon discharge is not an accurate examination and that it is impossible to determine the extent of any damage that his in-service noise exposure had on his hearing.  The VA examiner also opined that the Veteran was exposed to noise levels loud enough and consistently enough to cause hearing loss and so the existence of some degree of high frequency hearing loss was plausible.  The examiner did conclude that there could have been multiple etiologies for the Veteran's hearing loss, post-service, as well.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 
6 Vet. App. at 469.

The evidence stands in relative equipoise.  While the Veteran was considered to have passed whisper tests for his hearing by service personnel in June 1964 and his service treatment records contain no complaints regarding hearing loss or any other audiograms, he was exposed to acoustic trauma in service by his well documented duties of helicopter mechanic both on the flight line of his service base and on the flight deck of the ship to which he was assigned.  The Veteran's statements of experiencing hearing loss in service and continuously post service are without contradiction and even the VA examiner found he was exposed to sufficient acoustic trauma in service such that his complaint of experiencing hearing loss in service was plausible.  As well, the VA examiner also explained that the whisper test then administered was so imprecise that a Veteran could indeed "pass" such a test despite having hearing loss.  Finally, while the Veteran denied experiencing post-service hearing trauma, the VA examiner noted there were several etiologies for his bilateral hearing loss that developed post-service.     

In sum, the medical and lay evidence is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection is warranted.  

Service Connection for Left Hand Disorder and Scar on the Left Hand

The Veteran contends that he suffered an injury to his left hand in-service, variously reported as his hand being caught in a washing machine or dishwasher.  The has reported that he still has left hand problems, including the left index finger, which he believes is related to the reported left hand or left finger injury.  See September 2008 claim.

Left Hand Scar

After a review of all the evidence, lay and medical, the Board finds that the evidence shows that the Veteran sustained a scar injury to the left hand during service.  At the Board personal hearing, the Veteran testified that a cut between two fingers injury may have happened between June of 1962 and January of 1963, and that he sought treatment from service clinicians, who bandaged the injury, though they did not provide him with a diagnosis.  Transcript, p. 9.

While the service entrance physical examination has no mention of any scars on his left hand, his June 1964 Report of Physical Examination indicated his left hand now had a one-inch scar.  The Veteran testified before the undersigned that he still had the scar on his left hand, though it was not then tender or painful.  Because the service treatment records show the presence of a scar on the left hand and this scar remains currently on the Veteran's left hand, the Board grants service connection for a one-inch scar on the left hand.  

Left Hand Disorder

The Veteran contends that he sustained a left hand injury in service.  Although he has described the purported left hand injury as both a left hand or left finger injury, and elsewhere as only a scar between the fingers, the Board has reviewed all the evidence that bears on the question of whether the Veteran sustained a left hand injury in service.  The Veteran's testimony was that a reported injury to the left hand or finger of the left hand may have happened between June of 1962 and January of 1963, and that he sought treatment from service clinicians, who bandaged the injury, though they did not provide him with a diagnosis.  Transcript, p. 9.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence shows that, other than the scar injury for which service connection is being granted, the Veteran did not in fact sustain an injury to the left hand, including the left index finger, during service.  The Veteran's service treatment records consist of little more than the June 1960 Report of Physical Examination, for the purpose of enlistment, and the June 1964 Report of Physical Examination, for the purpose of separation.  No treatment report of record records any complaint or treatment regarding any aspect of the Veteran's left hand or left index finger.  The June 1964 separation examination indicated that upon clinical examination the Veteran's upper extremities were found to be clinically normal. 

The Board finds inconsistencies in the Veteran's differing statements as to the alleged left hand injury he claims he suffered in service.  The history section of the April 2010 treatment report reflects that the Veteran reported to his private physician, Dr. T, that he caught his left index finger in a dishwasher while in service, and that it still hurt him.  In a different history given before the undersigned, the Veteran testified in August 2010 that he was not on mess duty but instead was on laundry duty and he caught his hand in one of the big washing machines on the ship.  The Veteran also described the injury as merely a cut between the two fingers.  Transcript, p. 9.  Such inconsistencies, as well as the inconsistency of such reports with the service treatment record evidence, makes the reports of in-service left hand or left finger injury (other than scar injury) not to be credible. 

The Board further finds no credible evidence of chronic symptoms of left hand disability (other than scar) during service.  Service treatment records are negative for complaints, findings, diagnosis, or treatment for symptoms of left hand disability during service.  The Veteran himself testified before the undersigned that he did not experience pain afterwards.  The June 1964 Report of Physical Examination found only a scar on the left hand, for which the Veteran has been granted service connection, and this same examination found the upper extremities clinically normal.  At the personal hearing, the Veteran also denied that he experienced pain after the claimed hand injury in service, he had no memory of being placed on any form of limited duty as a result of the injury, and that he never claimed he sought any additional treatment for the injury in service.  Transcript, p.10.  

On the question of current disability of the left hand, the April 2010 private treatment report by Dr. T reflects a diagnosis of arthritis of the left index finger.
While the evidence shows that the Veteran presently suffers from left index finger arthritis, there is no medical evidence of arthritis within the year following service, including no evidence of arthritis to a compensable degree within one year of service separation.  See 38 C.F.R. §§ 3.307(a), 3.309.  On this question, the Veteran has not even alleged that he was diagnosed with arthritis in his left index finger within one year after discharge from service.  

In fact, the earliest post-service evidence of any left index finger arthritis disorder is found in the private treatment report by Dr. T. in April 2010.  This report is dated some 46 years after service.  A significant lapse in time after service of any left index finger or even left hand complaints or treatment is highly probative evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

The Board finds the Veteran did not experience continuous symptoms of left hand disorder after service separation.  He made no complaints regarding his left hand or the left index finger during VA treatment (April 2009 to February 2010) or during the February 2010 private evaluation.  Despite his statement, as repeated in the history section of the April 2010 private evaluation by Dr. T., that the Veteran's finger was injured in service and "still" hurt, the Veteran subsequently testified before the undersigned in August 2010 that the pain only began a few months prior to the hearing.  If pain had only begun within a few months of the Veteran's August 2010 hearing testimony, it could not have "still" hurt since service.  

The claims file contains the Veteran's VA treatment reports dated from April 2009, which referred to the Veteran as a new patient, to February 2010.  In these reports Veteran complained about and sought treatment for a variety of disorders, but not once did he complain about pain in his left index finger or left hand or report a history of injury of the left hand or left index finger in service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

That the Veteran did not complain about his left hand or left index finger pain or symptoms in February 2010 to his private physician, Dr. T., also is evidence that weighs against any continuity of symptoms since service.  Again, before the undersigned, in August 2010, the Veteran testified that his finger had only began to hurt again a few months prior to his testimony.  See Transcript, p.10. 

For these reasons, the Board finds that the Veteran's statements of continuous symptoms of the left hand, to include the left index finger, including symptoms of arthritis, since his 1964 discharge from service not to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board further finds that the weight of the evidence demonstrates that the current left index finger arthritis is not related to service.  The weight of the credible evidence demonstrates no left hand injury or left finger injury in service (other than a scar injury).  No chronic left index finger or left hand symptoms were demonstrated in service.  There was also no evidence of a left hand disease in service, as indicated by the June 1964 separation examination report that found the upper extremities clinically normal.  There is also no credible evidence of continuous left hand or left index finger symptoms following service separation.  Such evidence provides no factual basis, including of in-service injury or disease, or of continuity of symptomatology after service, upon which any currently diagnosed disability of the left hand or left index finger could be related to service.  

On the question of nexus to service, both the Veteran and his representative repeatedly referred to a February 2010 private treatment report from Dr. T. as the source of both a diagnosis of the left hand disorder and an opinion linking that disorder to service.  Despite a careful review of this report, the Board finds the February 2010 report contains no mention of the Veteran's left hand or left index finger, let alone a nexus opinion.  The physician noted the Veteran's hearing loss and gave an opinion regarding that disability (now service connected), and then he indicated the Veteran's musculoskeletal system was within normal limits, as was the neurological system.  The physician concluded with a list of diagnoses that included elevated PSA, hearing loss, bronchitis, history of hematuria, cough (chest x-ray), sleep apnea, an unintelligible sentence, and then finally, a plan to get an MRI of the brain, as headaches continued.  

Not only does this February 2010 private report not provide a diagnosis for the Veteran's left hand disorder or provide a link between any current left hand disability and service, this February 2010 report weighs against the Veteran's claim because the Board finds the Veteran did not complain about left hand pain or left index finger pain, or report a history of in-service left hand or left finger injury; otherwise, such complaints or reports of injury would have been mentioned, considering the detail the physician provided in his list of assessments.  See Rucker, 10 Vet. App. at 73.   

Finally, there is no opinion from any medical provider of record that links the Veteran's left index finger arthritis to his service.  The April 2010 private evaluation by Dr. T. included in the history portion of the report the Veteran's account of getting his left index finger caught in a dishwasher; however, in no part of the evaluation did the physician himself express an opinion regarding the etiology of the left index finger arthritis.  The physician noted the left finger 1st MP joint was very tender to palpation and he recommended an x-ray study.  As this physician was the same physician who provided an opinion regarding the Veteran's bilateral hearing loss and his service, clearly this physician understood what providing an opinion regarding etiology was and such an opinion is lacking on this April 2010 report.  While the Veteran is competent to describe his symptoms, such as pain, that he has experienced, the medical determination of the cause of the Veteran's current left index finger arthritis is not subject to lay observation.  See    38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1376-77.

In summary, for the reasons described above, the Board finds that the Veteran has a scar on his left hand that was assessed upon service separation and that that scar remains on his left hand; therefore, the Board grants service connection for a left hand scar.  On the other hand, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for left hand disorder, claimed as left hand problems, and that claim must be denied.  As the preponderance of the evidence is against the claim seeking service connection for a left hand disorder, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a left hand disorder is denied.  

Service connection for a scar on the left hand is granted



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


